DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This office action is in response to Applicants’ correspondence received Nov 30, 2021.  Applicant’s amendment of claims 1, 5, 11, and 14 and cancelation of claims 2-4 and 13 is acknowledged.  Accordingly, claims 1, 5-12 and 14-15 are pending and examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment.  Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112(a) – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing the frequency of insertion of a nucleotide sequence within the genome of a eukaryotic cell gene by gene knockout or knock-down of HMGB1, does not reasonably provide enablement for increasing the frequency of gene insertion by interfering with the binding or enzymatic activity of HMGB proteins.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:

Nature of the invention
Claims 1 and 5-10 are directed to methods for increasing the frequency of DNA insertion at a specific site in the chromosome with the step of “inhibiting the activity of high-mobility group box (HMGB) proteins.”  “Inhibiting the activity” is interpreted as reducing or lowering the amount of activity (i.e. binding or enzymatic activity) of HMGB proteins.  Accordingly, enablement of the claimed invention requires that one of ordinary skill in the art can increase the frequency of gene insertion at a specific site by using the genus of means that reduce HMGB activity in a cell without undue experimentation.

Breadth of Claims


Guidance in the Specification
	The specification teaches using yeast in which the two HMGB1 homologous genes, NHP6A and NHP6B, have been deleted (aka nhp6), which eliminates the NHP6 protein from the cell (page 35, lines 14-16).  The nhp6 mutant yeast have lower histone levels, (page 35 line 16-17), lower nucleosome occupancy (page 36, line 29), increased chromatin mobility (page 35, lines 19-20), and increased rates of homologous recombination (i.e. gene insertion) at two specific loci in the yeast genome (page 37, line 2; fig 1A).  The specification also teaches that lowering histone levels in yeast by repressing the expression of histone genes increases chromatin mobility (page 35) and increases the rate of homologous recombination at two specific loci in the yeast genome (page 37, lines 14-20; fig 1B).  The specification also teaches that generally, open euchromatic forms of chromatin are transcriptionally active and correlated with higher chromatin mobility and DNA repair rates, nhp6 mutant and the general teachings in the specification enables one skilled in the art to increase the rate of gene insertion by eliminating HMGB1 protein or lowering histone levels in the cell.  However, claim 1 is not limited solely to inhibiting HGMB1 activity by elimination of the protein.  
The specification fails to teach if or how interfering with the binding or enzymatic activity of the HMGB1 protein using inhibitors increases gene insertion rate.  The specification is silent on whether small molecule inhibitors of HMGB1 protein (i.e Glycyrrhizin or Lycopene) and nucleic acid-based inhibitors of HMGB1 (i.e. antibody or ODN) increase rates of gene insertion directly.  The specification is also silent on what effect the small molecule inhibitors or protein/nucleic acid inhibitors have on other aspects of chromatin that may influence the frequency of gene insertion, such as chromatin mobility or histone levels.  Finally, there is little guidance how to extrapolate the discovery of increasing gene insertion rate by deleting the HMGB1/NHP6 gene described in the specifications to the broader claims of increasing gene insertion rate by inhibiting the activity of HMGB1.  Accordingly, in light of the specification, it is highly unpredictable whether inhibitors that interfere with HMGB1 protein activity would reliably increase the frequency of gene insertion at a specific site as claimed in claims 1 and 5-10.  

State of the Prior Art
	The claims are directed to a method of increasing gene frequency at a specific site in the genome by inhibiting the activity of HMGB1 proteins.  As described above the specification only indicates that eliminating the HMGB1 protein from the cell can affect chromatin state, histone expression, nucleosome abundance, rate of recombination and gene insertion frequency, but gives no evidence indicating that interfering with the binding or enzymatic activity of the HMGB1 protein 
Although HMGB1 and small molecules that inhibit its binding or enzymatic functions are well known in the art, the means and effect of using known HMGB1 inhibitors to alter chromatin state, histone expression or nucleosome abundance are not known.  HMGB1 was first discovered associated with nucleosomes, and since then “many other functions for [HMGB1], depending on its location and synergizing partners, have been successively discovered” (Musumeci et al., 2014.  An overview on HMGB1 inhibitors as potential therapeutic agents in HMGB1-related pathologies. Pharmacology & Therapeutics 141, 347-357, page 347-348).  Musumeci notes that HMGB1 also functions in the cytosol where it promotes autophagy (page 348, paragraph 4) and functions extracellularly where it mediates the inflammation process (page 348, paragraph 6).  “Outside the cell, HMGB1 can bind with high affinity to specific receptors, as well as to DNA, nucleosomes, IL-1, LPS, and lipoteichoic acid to mediate responses in specific physiological or pathological conditions” (page 348, paragraph 6).  In order for a person of ordinary skill in the art to use the invention in the instant case, they would need to know which inhibitors specifically target the nuclear function of HMGB1.  However, the prior art does not teach whether the inhibitors listed have an effect on nuclear levels or nuclear activity of HMGB1.  The comprehensive review of HMGB1 inhibitors by Musumeci in 2014 did not mention any inhibitor’s effect on chromatin structure or any DNA repair pathways typically used for gene insertion (i.e. homologous recombination or NHEJ).   In fact, although Musumeci states that peptide inhibitors can inhibit the release of HMGB1 from the nucleus (page 354) – thereby presumably increasing HMGB1 levels in the nuclease – they do not indicate that any inhibitor affects a nuclear function of HMGB1.  In a different review in 2014, Srinivasan indicates that three of the inhibitors listed in claim 5 (ethyl pyruvate, epigallocatechin-3-gallate, and glycyrrhizin) inhibit HMBG1 specifically in the cytosol or extracellularly. (Srinivasan et Horm Canc 5:127–139; fig 3b).   A study in 2013 using Oligonucleotide (ODN)-based HMGB1 inhibitors, only had in vitro enzyme activity studies (Musumeci et al., 2013, Hairpin ODN-based ligands as potential inhibitors of HMGB1 cytokine activity RSC Advances, 3, 12176) so it is not clear whether ODN inhibitors are capable of inhibiting HMGB1’s nuclear functions.  Altogether, given the lack of working examples in the specification and lack of knowledge in the art about which, if any, HMGB1 inhibitors affect gene insertion, chromatin structure or rates of DNA repair, it is highly unpredictable whether interfering with the binding or enzymatic activity of HMGB1 using small molecule inhibitors would increase the rate of gene insertion.   
 
Experimentation Required
As noted above, it is only clear from the specifications that reducing or eliminating the abundance of HMGB1 can increase the frequency of gene insertion at two specific sites in yeast.  In order to practice the claimed invention then, a large amount of highly unpredictable experimentation would be required.  Two components of the claimed invention would need to be experimentally determined in order to practice the invention.  First, it would be necessary to test the effect of various HMGB1 inhibitors on frequency of gene insertion.  Considering there are populations of HMGB1 in the nucleus, cytoplasm and extracellular environment, whose concentrations depend on cell type and conditions, the optimal concentrations for HMGB1 and delivery means will need to be determined for each inhibitor in concert with different cell types and culturing conditions.   
Second, since HGMB1 inhibitors have primarily been tested in mammalian cells, and the experiments have been targeted at modifying the role of HGMB1 in inflammation, one skilled in the art would also need to determine if HGMB1 inhibitors listed in claim 5 can also inhibit plant and yeast HGMB1 homologs.  These experiments would entail purification of HMGB1 orthologs, kinetic 
 
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed. 

Response to Arguments
Applicants argue that their method is enabled because “The activity of a gene can be downregulated via gene knock-out or knock-down of the gene or by inhibiting the activity of the gene product (proteins)” and “A method of downregulating the activity of a gene by inhibiting the activity of the gene product is well known in the art.”  (See Remarks, page 7, paragraph 3).  This argument has been fully considered, but it is not persuasive because it is a mere assertion and not supported by evidence.  While generally using an inhibitor to reduce protein activity is well known in the art, how to reduce activity of a specific protein (like HMGB1) with a specific inhibitor and its specific effect on cellular activities must be determined experimentally.  (Wilson and Walker, Principles and Techniques of Biochemistry and Molecular Biology, 7th ed., 2010; page 718).  Furthermore, inhibitors that inhibit one ortholog may not inhibit another ortholog since binding kinetics is dependent on the three-dimensional structure of the protein.  An effect of a gene knockdown or knockout is not necessarily predictive of an effect of a protein inhibitor since an inhibitor’s effects are dependent on three-dimensional structure of their target protein (Wilson, page 712) which is in turn dependent on post-translational modifications, localization in vivo and protein binding partners (Wilson, pages 306-307).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celona (Celona et al., 2011.  Substantial Histone Reduction Modulates Genomewide Nucleosomal Occupancy and Global Transcriptional Output.   PLoS Biology 9:6, 1-16).  

Applicants amended the body of claim 1 by eliminating the step of “modifying the state of chromatin in said cell” and adding the step of “inhibiting the activity of HMGB proteins”.  By deleting “said cell”, the body of the claim no longer refers back to the preamble, which recites “A method for increasing the frequency of insertion of a nucleotide sequence . . .”, and therefore the preamble is not “‘necessary to give life, meaning, and vitality’ to the claim” (see MPEP §2111.02).  Instead the preamble is now interpreted to indicate intended use of the method involving the step of inhibiting the activity of HMGB proteins.  MPEP §2111.02.II teaches “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  In this case, “increasing the frequency of insertion of a nucleotide sequence in a specific chromosomal site within the genome of a eukaryotic cell” is intended use and not considered a limitation.  Therefore a step of gene insertion is not a required limitation.  

 Celona teaches a method of treating HeLa cells with a plasmid encoding HMGB1-specific shRNA (i.e. RNA interference) (paragraph spanning pages 12-13).  Celona also teaches the method almost completely abolishes HMGB1 expression (Figure S1A), which would nearly eliminate (i.e. inhibit) the activity of the HMGB1.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong and evidenced by Bao (see Office Action Sept 17, 2021) have been considered and are persuasive given the amendment to independent claim 1.  However, claim 1 is newly rejected as anticipated by Celona, which is necessitated by the amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi (Qi et al., PLoS ONE  (2015), 10(11): e0142901. doi:10.1371/journal.pone.0142901) in view of  Calogero (Calogero et al., Nature Genetics (1999), 276-280) and NCBI (HMGB1 high mobility group box 1 [Homo sapiens (human)], https://www.ncbi.nlm.nih.gov/gene/3146, retrieved from internet [retrieved Jan 17, 2022]).

Claim 11 recites a “kit comprising an HGMB1 inhibitor and a targeting cassette”.  Note that the claim does not require using the HGMB1 inhibitor and targeting cassette in the same process, nor does it require them to be in the same composition.   According to the specification a “targeting cassette” comprises a polynucleotide of interest and at least one region having sufficient sequence identity (i.e. regions of homology) to a target site in a genome (page 10, lines 25-29).

Qi teaches “High-mobility group box 1 (HMGB1) protein is a chromatin-binding nuclear protein that is part of a damage-associated molecular pattern and is important for oxidative stress response as well as for cell death signaling, including autophagy and apoptosis.” (page 2, paragraph 3).  Qi also teaches that the HMGB1 inhibitor glycyrrhizin decreased caspase activation and apoptosis of culture cells and reduced cell death in vivo (page 6, paragraph 2; Figure 2).  Qi also teaches that lowering the abundance of HMGB1 using shRNA also reduces autophagy and apoptosis in cultured cells and protected neuronal cells from 3-NP-induced cell death (page 6, last paragraph; page 9; Figure 5).  
Qi does not teach a targeting cassette.   
 investigate the role of Hmg1, we deleted Hmg1 in the mouse germ line by conventional gene targeting.”  (page 276, paragraph 2).   Calogero teaches generating the HMG1 knockout mice by introducing a targeting vector with a region (i.e. cassette) consisting of the neomycin resistant gene (neo; ﬁlled horizontal box) flanked by “regions of homology” (grey boxes) (Fig 1a).
NCBI teaches that HMG1 is another name for HMGB1.
It would have been obvious to one skilled in the art to combine the glycyrrhizin inhibitor of Qi with the targeting cassette of Calogero for the purpose of inhibiting the function of HMGB1 in order to study its function.  Both Qi and Calogero teach reducing the abundance of HGMB1 either by shRNA or chromosomal knock out in order to study the function, while Qi teaches that using shRNA or glycyrrhizin has similar effects on apoptosis and cell death.  Thus one skilled in the art would be motivated to combine the targeting cassette of Calogero in the same kit as the glycyrrhizin of Qi in order to provide two means to study the effects of inhibiting the functions of HMGB1 in a cell.

Regarding claim 14, Qi teaches the HGMB1 inhibitor glycyrrhizin as described above for claim 11.

 Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi (Qi et al.,  PLoS ONE  (2015), 10(11): e0142901. doi:10.1371/journal.pone.0142901), Calogero (Calogero et al., Nature Genetics (1999), 276-280), and NCBI (HMGB1 high mobility group box 1 [Homo Cong (Cong et al., Science (2013) 339(15):819-823).

The teachings of Qi, Calogero and NCBI are recited above as applied to claim 11.  
Neither Qi, Calogero nor NCBI teach an agent inducing double strand breaks in eukaryotic cells.  
Cong teaches a method using SpCas9 (i.e. an agent) to create double strand breaks in chromosomal DNA in mammalian cells (i.e. eukaryotic cells) (fig 4C-E; page 822, first paragraph).  Cong also includes introducing into a eukaryotic cell a composition comprising a targeting cassette (fig 4C).  Although the claims are not so limited, Cong also teaches that using SpCas9 to create double strand breaks increases the frequency of insertion of the targeting cassette (fig 4D).  
It would have been obvious to one skilled in the art to include an agent to induce double strand breaks in eukaryotic cells in a kit with the glycyrrhizin of Qi and the targeting cassette of Calogero because it is merely a combination of known elements that can bring about known effects.  Cong teaches that including SpCas9, an agent that creates double stranded breaks, can increase the frequency of insertion of a cassette having regions of homology, like Calegero’s HMGB1 knockout targeting cassette.  One would have been motivated to include an agent that creates double strand breaks in order to increase the likelihood of insertion of Calogero’s HMGB1 knockout cassette in order to obtain HMGB1 knock out cell lines.  

Regarding claim 15, Cong teaches SpCas9 (i.e. CRISPR/Cas9) as described above for claim 12.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12 and 15 rejected under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection under 35 U.S.C. 

Conclusion
No claims allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636